DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 07/31/2020. Claims 1-8 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "… a wind turbine blade apparatus at least comprising
Claim 8 recites the limitation "… the attachment member for a wind turbine blade …" in line 2. It is unclear if a new blade is being introduce and it seems this should read --the wind turbine blade--.
Claims 2-6 are indefinite based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,414,261 to Bonnet (Bonnet).
In Reference to Claim 1
Bonnet discloses a wind turbine blade apparatus (Fig. 2: 100) at least comprising: 
a wind turbine blade body (Fig. 2: 16), 
wherein a serration portion (Fig. 2: 110) is disposed on at least on a part of a trailing edge of the wind turbine blade body (Fig. 2: 28), 
the serration portion having a saw-teeth shape where a mountain portion (Annotated Fig. 4: of 110) and a valley portion (Annotated Fig. 4: of 110) are arranged alternately in a blade longitudinal direction (Fig. 2: 44), and
wherein a chord-directional cross section of the wind turbine blade body (Fig. 3) along a chord direction (Fig. 2: 42) is formed to have an airfoil shape at any 

    PNG
    media_image1.png
    538
    701
    media_image1.png
    Greyscale

In Reference to Claim 2
Bonnet discloses the wind turbine blade apparatus according to claim 1, wherein the airfoil shape is formed in a region from a tip portion of the mountain portion (Fig. 3: right end of 110) to a deepest portion of the valley portion (Annotated Fig. 4: of 110).
In Reference to Claim 3

In Reference to Claim 4
Bonnet discloses the wind turbine blade apparatus according to claim 1, wherein the serration portion (Fig. 3: 110) is configured as an attachment member (col 4, ll 22-25) to be attached to at least a part of the trailing edge of the wind turbine blade body (Fig. 3: on portion 24 of trailing edge 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,414,261 to Bonnet (Bonnet) in view of US Patent Application Publication 2013/0323070 to Grabau (Grabau).
In Reference to Claim 5
Bonnet discloses the wind turbine blade apparatus according to claim 4, 
wherein the attachment member (Fig. 3: 110) includes: 
a first-surface side wall surface (Fig. 3: 124) to be disposed on a first surface of the wind turbine blade body (Fig. 3: 24); and 
a second-surface side wall surface (Fig. 3: 126), the second-surface side wall surface being connected to the first-surface side wall surface via a trailing edge portion (Fig. 3: right portion of 110),
wherein the attachment member is configured to be attached to the wind turbine blade body so as to cover a trailing-edge side portion of the wind turbine blade body (Fig. 3: 28 as covered by 110).
Bonnet lacks: “… a second-surface side wall surface to be disposed on a second surface of the wind turbine blade body …”
	Grabau is also related to an attachment member (Fig. 4: 14 and coordinates to right member in Fig. 5) for attachment to a wind turbine blade (Fig. 1: 6), as the claimed invention, and teaches a first-surface side wall surface (Fig. 5: of 16) to be disposed on a first surface of the wind turbine blade body (Fig. 5: 13); and a second-surface side wall surface (Fig. 5: of 15) to be disposed on a second surface of the wind turbine blade body (Fig. 5: 12), the second-surface side wall surface being connected to the first-surface side wall surface via a trailing edge portion (Fig. 5: 19), and wherein the attachment member is configured to be attached to the wind turbine blade body so as to cover a trailing-edge side portion (Fig. 2: 11 and coordinating to left member in Fig. 5) of the wind turbine blade body (Figs. 5 and 6: right member as disposed on left member).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Bonnet mounting portions that attaches to both the pressure and suction sides of the wind turbine blade and covers the trailing edge as taught by Grabau, so as to limit failure of the attachment member by attaching to two sides to the wind turbine blade (Grabau: paragraph [0023]).
In Reference to Claim 6
Bonnet discloses the wind turbine blade apparatus according to claim 1, except, “… wherein an angle formed between a tangent to a deepest portion of the valley portion at the side of a first surface and a tangent to the deepest portion of the valley portion at the side of a second surface is not greater than 45 angular degrees …”
Grabau is also related to an attachment member (Fig. 4: 14 and coordinates to right member in Fig. 5) for attachment to a wind turbine blade (Fig. 1: 6), as the claimed invention, and teaches wherein a tangent to an upper portion of the attachment member (Fig. 6: tangent to portion 16) and a tangent to a lower portion of the attachment member (Fig. 6: tangent to portion 15) forms an angle as attached to the wind turbine blade (Figs. 5 and 6: left member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Bonnet mounting portions that attaches to both the pressure and suction sides of the wind turbine blade and further where tangents of the attachment member at side surfaces forms an angle as taught by Grabau, so as to limit failure of the attachment member by attaching two sides to the wind turbine blade and so as to suitably attached the attachment member to the wind turbine blade (Grabau: paragraph [0023]). One having ordinary skills in art also recognizes that wind turbine blade profiles may differ and thus the angle formed at trailing edges may also differ.
Bonnet as modified by Grabau does not explicitly teach the specific configuration of: “… wherein an angle formed between a tangent to a deepest portion of the valley portion at the side of a first surface and a tangent to the deepest portion of the valley portion at the side of a second surface is not greater than 45 angular degrees …”
Since applicant has not disclosed that having the angle of the opposing surfaces of the attachment member at this specific dimension solves any stated problem or is for any particular purpose above the fact that the angle formed by the opposing surfaces of the attachment member is in the facilitation of the attachment for attachment to a profiled wind turbine blade and it appears that the attachment member of Bonnet as modified by Grabau would perform equally well having the dimension as claimed by applicant, it would have been an obvious matter of design choice to modify the attachment member of Bonnet, as modified by Grabau, by utilizing the specific dimension as claimed for the purpose of facilitating the attachment of the attachment member to the wind turbine blade.
In Reference to Claim 7
Bonnet discloses an attachment member (Fig. 2: 110) for a wind turbine blade (Fig. 2: 100) to be attached to at least a part of a trailing edge (Fig. 2: 28) of a wind turbine blade body (Fig. 2: 16), the attachment member comprising: 
a first-surface side wall surface (Fig. 3: 124) to be disposed on a first surface of the wind turbine blade body (Fig. 3: 24); and 
a second-surface side wall surface (Fig. 3: 126), the second-surface side wall surface being connected to the first-surface side wall surface via a trailing edge portion (Fig. 3: right portion of 110), 
wherein trailing-edge portion sides of the first-surface side wall surface and the second-surface side wall surface (Fig. 3: right portion of 110 and relative to 124 
wherein a chord-directional cross section of the wind turbine blade body (Fig. 3) along a chord direction (Fig. 2: 42) is formed to have an airfoil shape at any position in a region from the mountain portion to the valley portion (Fig. 5: curve shape of 110 at top portion).
Bonnet lacks: “… a second-surface side wall surface to be disposed on a second surface of the wind turbine blade body …”
Grabau is also related to an attachment member (Fig. 4: 14 and coordinates to right member in Fig. 5) for attachment to a wind turbine blade (Fig. 1: 6), as the claimed invention, and teaches a first-surface side wall surface (Fig. 5: of 15) to be disposed on a first surface of the wind turbine blade body (Fig. 5: 12); and a second-surface side wall surface (Fig. 5: of 16) to be disposed on a second surface of the wind turbine blade body (Fig. 5:13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Bonnet mounting portions that attaches to both the pressure and suction sides of the wind turbine blade as taught by Grabau, so as to limit failure of the attachment member by attaching two sides to the wind turbine blade (Grabau: paragraph [0023]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,414,261 to Bonnet (Bonnet) in view of US Patent Application  as applied to claim 7 above, and further in view of US Patent 7,918,653 to Standish et al. (Standish).

In Reference to Claim 8
Bonnet, as modified by Grabau, discloses the attachment member for a wind turbine blade according to claim 7, except. “… wherein the attachment member for a wind turbine blade comprises a material having a flexibility which is equal to or higher than that of the wind turbine blade body …”
	Standish is also related to an attachment member (Fig. 5: 28) for attachment to a wind turbine blade (Fig. 1: 22), as the claimed invention, and teaches wherein the attachment member for a wind turbine blade comprises a material having a flexibility which is equal to or higher than that of the wind turbine blade body (col 5, ll 51-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Bonnet, as modified by Grabau, wherein the attachment member is formed of a material with higher flexibility than the wind turbine blade body as taught by Standish, so as to form the attachment member of a suitable material, as known in the art, and to function as a noise reducer (Standish: col 3, ll 3-14).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show attachment .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747